EXHIBIT 10.2

 

 

DEERFIELD TRIARC CAPITAL CORP.

 

April 17, 2007

 

Robert C. Grien

Deerfield & Company LLC

6250 North River Road, 8th Floor

Rosemont, IL 60018

 

Dear Robert:

 

In connection with a potential transaction (the “Potential Transaction”)
involving Deerfield Triarc Capital Corp. (“DFR”), Deerfield & Company LLC
(together with its subsidiaries, the “Company”) and the holders of membership
interests in the Company, DFR has asked to discuss certain matters with you
regarding the Potential Transaction and the Company (such discussions,
“Evaluation Discussions”).

DFR agrees to indemnify and hold you harmless, to the fullest extent permitted
by law, from and against any and all losses, claims, damages, obligations,
penalties, judgments, awards, and other liabilities (collectively,
“Liabilities”), and will fully reimburse you for any and all reasonable fees,
costs, expenses and disbursements (collectively, “Expenses”), as and when
incurred, of investigating, preparing or defending any claim, action, suit,
proceeding or investigation, whether or not in connection with pending or
threatened litigation or arbitration, and whether or not you are a party
(collectively, “Actions”) (including any and all reasonable legal and other
Expenses in giving testimony or furnishing documents in response to a subpoena
or otherwise), arising out of or in connection with your participation, as both
an employee and officer of the Company and an officer of DFR, in the Evaluation
Discussions; provided, however, such indemnity agreement shall not apply to any
portion of any such Liability or Expense that is found by a court of competent
jurisdiction, in a final non-appealable judgment, to have resulted from your
gross negligence or willful misconduct; and, provided, further, that, for the
avoidance of doubt, so long as you act in good faith, your failure to (i)
identify or raise any issue to the Special Committee of the Board of Directors
of DFR (the “Special Committee”) or (ii) render your opinion to the Special
Committee with respect to any matter that is not first raised by the Special
Committee shall not constitute gross negligence or willful misconduct.

If any Action is commenced as to which you propose to demand indemnification
hereunder, you shall notify DFR with reasonable promptness upon becoming
actually aware of such Action; provided, however, that any failure by you to so
notify DFR shall

 


--------------------------------------------------------------------------------



 

not relieve DFR from its obligations hereunder, except and to the extent DFR is
materially prejudiced thereby. You shall have the right to retain counsel of
your own choice to represent you, and DFR shall pay the Expenses of such
counsel; and such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with DFR and any counsel designated by DFR. DFR
shall be liable, to the fullest extent permitted by law, for any settlement of
any claim against you made with DFR’s written consent, which consent shall not
be unreasonably withheld. DFR shall not, without your prior written consent,
settle or compromise any claim, or permit a default or consent to the entry of
any judgment, in any Action in respect of which indemnification may be sought
hereunder, unless (a) such settlement, compromise or judgment (i) includes an
unconditional release of you from all liability arising out of such Action and
(ii) does not include a statement as to or an admission of fault, culpability or
failure to act, by or on behalf of you, and (b) DFR confirms in writing, and
complies with, its indemnification obligations hereunder with respect to such
settlement, compromise or judgment.

DFR acknowledges that you, by virtue of being (i) an employee and (ii) an
officer of the Company, may have certain conflicts of interest in the evaluation
of, or conclusions reached, in regard to the Potential Transaction and the
Evaluation Discussions. DFR further acknowledges that the Company will not
permit you to (i) reveal to DFR or the Special Committee any negotiating
strategies or positions of the Company of which you may have knowledge or (ii)
express any view on the valuation of either DFR or the Company to the Special
Committee.

If the foregoing is acceptable to you, please execute and return a copy of this
letter to the undersigned and, upon its execution by all of the parties hereto,
this letter (which may be executed in counterparts) shall constitute our binding
agreement with respect to the subject matter hereof as of the first date written
above.

 

  Very truly yours,         DEERFIELD TRIARC CAPITAL CORP.         By:  /s/
Robert Fischer   Name:   Robert Fischer   Title: Member of the Special Committee
of the Board of Directors

 

Acknowledged and Agreed:

 

 

/s/ Robert C. Grien

Robert C. Grien

 

 

2

 

 

--------------------------------------------------------------------------------

 